Case 17-01551        Doc 62     Filed 02/14/19     Entered 02/14/19 12:18:45          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-01551
         Carlos Rosas
         Martha C Rosas
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/19/2017, and was converted to chapter 13 on 04/07/2017.

         2) The plan was confirmed on 06/09/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/13/2018.

         5) The case was dismissed on 12/14/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,700.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-01551       Doc 62      Filed 02/14/19    Entered 02/14/19 12:18:45                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $2,593.98
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $2,593.98


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,449.13
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $144.85
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,593.98

 Attorney fees paid and disclosed by debtor:               $1,500.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                              Class    Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                 Unsecured      9,336.00       7,455.68         7,455.68           0.00       0.00
 ALLY FINANCIAL                 Unsecured      8,063.00       6,152.71         6,152.71           0.00       0.00
 CAPITAL ONE AUTO FINANCE       Unsecured      7,076.00           0.00             0.00           0.00       0.00
 CAVALRY SPV I LLC              Unsecured         556.00        785.25           785.25           0.00       0.00
 CAVALRY SPV I LLC              Unsecured         266.00        481.69           481.69           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          535.00        738.12           738.12           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          323.00        448.34           448.34           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          718.00        929.54           929.54           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          420.00        665.11           665.11           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          745.00        962.88           962.88           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          459.00        649.05           649.05           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          403.00        789.29           789.29           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured             NA         680.46           680.46           0.00       0.00
 NISSAN MOTOR ACCEPTANCE CORP Secured               0.00          0.00             0.00           0.00       0.00
 NISSAN MOTOR ACCEPTANCE CORP Secured               0.00          0.00             0.00           0.00       0.00
 NISSAN MOTOR ACCEPTANCE CORP Unsecured       19,946.00     16,453.32        16,453.32            0.00       0.00
 NUVELL CREDIT COMPANY          Unsecured            NA       9,702.60         9,702.60           0.00       0.00
 PYOD                           Unsecured         348.00        520.89           520.89           0.00       0.00
 PYOD                           Unsecured         769.00      1,007.76         1,007.76           0.00       0.00
 QUANTUM3 GROUP                 Unsecured          78.00        294.47           294.47           0.00       0.00
 DELAWARE PHYSICIANS LLC        Unsecured      5,862.60            NA               NA            0.00       0.00
 HERRON MEDICAL CENTER          Unsecured      7,220.00            NA               NA            0.00       0.00
 LAKESHORE MRI                  Unsecured         355.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE/EDWAR Unsecured        3,201.00            NA               NA            0.00       0.00
 METROPOLITAN INSTITUTE OF PAIN Unsecured         773.00           NA               NA            0.00       0.00
 MIRAMED REVENUE GROUP/SHERM Unsecured            275.09           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-01551       Doc 62      Filed 02/14/19    Entered 02/14/19 12:18:45                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim         Principal       Int.
 Name                              Class    Scheduled      Asserted     Allowed          Paid          Paid
 NORTHWEST PEDIATRIC SERVICES Unsecured            35.00           NA             NA           0.00        0.00
 TD BANK USA/TARGET             Unsecured         252.00           NA             NA           0.00        0.00
 TD BANK USA/TARGET             Unsecured         180.00           NA             NA           0.00        0.00
 WINDY CITY MEDICAL SPECIALISTS Unsecured      3,945.00            NA             NA           0.00        0.00
 BANK OF AMERICA                Unsecured      1,061.00            NA             NA           0.00        0.00
 BANK OF AMERICA                Unsecured         375.00           NA             NA           0.00        0.00
 CAPITAL ONE BANK USA NA        Unsecured         246.00           NA             NA           0.00        0.00
 CCS/FIRST NATIONAL BANK        Unsecured         740.00           NA             NA           0.00        0.00
 CITY OF BERWYN                 Unsecured         200.00           NA             NA           0.00        0.00
 ASHLAND HEALTH                 Unsecured      2,429.85            NA             NA           0.00        0.00
 ARS NATIONAL SERVICES          Unsecured         241.21           NA             NA           0.00        0.00
 ATG CREDIT/NAPERVILLE RADIOLOG Unsecured         818.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00                 $0.00               $0.00
       Mortgage Arrearage                                    $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                               $0.00                 $0.00               $0.00
       All Other Secured                                     $0.00                 $0.00               $0.00
 TOTAL SECURED:                                              $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $48,717.16                  $0.00               $0.00


 Disbursements:

        Expenses of Administration                            $2,593.98
        Disbursements to Creditors                                $0.00

 TOTAL DISBURSEMENTS :                                                                         $2,593.98




UST Form 101-13-FR-S (9/1/2009)
Case 17-01551        Doc 62      Filed 02/14/19     Entered 02/14/19 12:18:45            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
